Exhibit 10.6

Amendment to Employment Agreement

Between Commercial Capital Bank, FSB and Richard Sanchez dated 12/19/05

Whereas, Commercial Capital Bank, FSB and Richard Sanchez (together, the
“Parties”) entered into an Employment Agreement effective 12/19/05 (the
“Agreement”);

Whereas, paragraph 14 of the Agreement provides that it may be modified by
written instrument duly executed by each party; and

Whereas, the amendment of the Agreement now is considered desirable by the
Parties;

Now, Therefore, It Is Resolved, that effective 8/1/06 the Agreement is amended
as follows:

1. By substituting the following paragraph for subparagraph 12(a) of the
Agreement:

 

  “(a) For purposes of this Agreement, a “Change in Control” of the Bank or
Holding Company shall mean a change in the ownership or effective control of the
Bank or Holding Company, or in the ownership of a substantial portion of the
assets of the Bank or Holding Company, as such change is defined in Section 409A
of the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.”

2. By inserting the following new paragraph 12(e) immediately following
subparagraph 12(d) of the Agreement:

“12(e). Termination of Agreement upon Change in Control. The Bank or the Holding
Company may terminate this Agreement within the 30 days preceding or the 12
months following a Change in Control pursuant to subparagraph 12(a) above. If
the Agreement is terminated pursuant to this paragraph 12(e), all amounts of
compensation deferred under the Agreement, including but not limited to amounts
payable pursuant to subsection 12(c), shall be paid to the Employee as soon as
administratively feasible after the termination of the Agreement though in no
event later than 12 months after the date of termination of the Agreement in
accordance with and pursuant to the terms set forth in that certain Special
Restricted Stock Award letter from Daryl David, Executive Vice President of
Human Resources, Washington Mutual Bank, dated May 23, 2006.”

[SIGNATURE PAGE TO FOLLOW.]



--------------------------------------------------------------------------------

In Witness Whereof, the Parties have executed this Agreement to be effective as
of the day and year written above.

 

COMMERCIAL CAPITAL BANKCORP, INC. By:  

/s/ Stephen H. Gordon

  Stephen H. Gordon   Chairman and Chief Executive Officer Address:   8105
Irvine Center Drive   Suite 1500   Irvine, CA 92618 EMPLOYEE  

/s/ Richard Sanchez

  Richard Sanchez

This Amendment may be prepared in multiple counterparts, all of which taken
together will be considered one document.